Dismissed; Opinion Filed October 2, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00835-CV

                    DAVID GERDES AND ECOATM, LLC, Appellants
                                      V.
                              HYLA, INC., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-01976

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Evans
                                   Opinion by Justice Evans
       Before the Court is appellants’ September 26, 2018 motion to voluntarily dismiss the

appeal. No other parties seek relief in this case. Accordingly, we grant appellants’ motion and

dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE


180835F.P05
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         JUDGMENT

 DAVID GERDES AND ECOATM, LLC,                         On Appeal from the 298th Judicial District
 Appellants                                            Court, Dallas County, Texas
                                                       Trial Court Cause No. DC-18-01976.
 No. 05-18-00835-CV            V.                      Opinion delivered by Justice Evans. Chief
                                                       Justice Wright and Justice Myers
 HYLA, INC., Appellee                                  participating.

          In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

          As agreed to by the parties, it is ORDERED that each party bear its own costs of this
appeal.


Judgment entered this 2nd day of October, 2018.




                                                 –2–